                 Case 20-12456-JTD                 Doc 423        Filed 11/13/20           Page 1 of 15




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                         )
    In re:                                               )    Chapter 11
                                                         )
    RTI HOLDING COMPANY, LLC,1                           )    Case No. 20-12456 (JTD)
                                                         )
                                        Debtors.         )    (Jointly Administered)
                                                         )
                                                         )    Ref. Docket No. 391


                                            AFFIDAVIT OF SERVICE

STATE OF CONNECTICUT )
                     ) ss.:
COUNTY OF MIDDLESEX )

ANGHARAD BOWDLER, being duly sworn, deposes and says:

1. I am employed as a Director of Client Services by Epiq Corporate Restructuring, LLC, with
   their principal office located at 777 Third Avenue, New York, New York 10017. I am over
   the age of eighteen years and am not a party to the above-captioned action.

2. On November 10, 2020, I caused to be served the “Notice of Filing of Proposed Final Order
   Regarding the Motion of Debtors for Entry of Interim and Final Orders (I) Authorizing
   Debtors to (A) Obtain Postpetition Financing Pursuant to 11 U.S.C. §§ 105, 361, 362,
   364(C)(1), 364(C)(2), 364(C)(3), 364(D)(1), and 364(E) of the Bankruptcy Code and (B) Use
   Cash Collateral Pursuant to 11 U.S.C. § 363, (II) Granting Adequate Protection Pursuant to
   11 U.S.C. §§ 361, 362, 363, and 364, and (III) Scheduling Final Hearing,” dated November
   10, 2020 [Docket No. 391],

1The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as follows:
RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,LLC (6505); RT of Carroll
County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738); RT Distributing, LLC (6096); RT
Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC (7159); RT Franchise Acquisition, LLC (1438);
RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC
(7020); RT Kentucky Restaurant Holdings, LLC (7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC
(4072); RT of Maryland, LLC (7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT
Minneapolis Franchise, LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New
Hampshire Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest Franchise,
LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri Franchise, LLC
(6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461); RTTT, LLC (9194); Ruby
Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby
Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby
Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432).
The Debtors’ mailing address is 333 East Broadway Ave., Maryville, TN 37804.


                     T:\Clients\RUBYTUE\Affidavits\Ntc Final DIP Order_DI_391_11-10-2020_OA.Docx
             Case 20-12456-JTD            Doc 423       Filed 11/13/20       Page 2 of 15




by causing true and correct copies to be:

        a. enclosed in separate postage pre-paid enveloped and delivered via first class mail to
           those parties listed on the annexed Exhibit A,

        b. enclosed in separate postage pre-paid enveloped and delivered via first class mail to:
           McCarron & Diess (Counsel to Keaney, Piazza, Premier, Senn), Mary Jean Fassett,
           4530 Wisconsin Avenue, NW, Suite 301, Washington, D.C. 20016,

        c. delivered via electronic email to the parties listed on the annexed Exhibit B, and

        d. delivered via electronic email to: mgreger@allenmatkins.com.


3. All envelopes utilized in the service of the foregoing contained the following legend:
   LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”
                                                                        /s/ Angharad Bowdler
                                                                        Angharad Bowdler

Sworn to before me this
12th day of November, 2020
/s/ Amy E. Lewis
Notary Public, State of Connecticut
Acct. No. 100624
Commission Expires: 8/31/2022




                T:\Clients\RUBYTUE\Affidavits\Ntc Final DIP Order_DI_391_11-10-2020_OA.Docx
Case 20-12456-JTD   Doc 423   Filed 11/13/20   Page 3 of 15




                    Exhibit A
                                                 RUBY TUESDAY
                           Case 20-12456-JTD    Doc 423 Filed 11/13/20
                                                  Service List
                                                                               Page 4 of 15

Claim Name                             Address Information
INTERNAL REVENUE SERVICE               CENTRALIZED INSOLVENCY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
MEYERS, RODBELL & ROSENBAUM, P.A.      (COUNSEL TO PRINCE GEORGE'S COUNTY) ATTN NICOLE C KENWORTHY 6801 KENILWORTH
                                       AVE, STE 400 RIVERDALE MD 20737-1385




                                Total Creditor count 2




Epiq Corporate Restructuring, LLC                                                                       Page 1 OF 1
                                               RUBY TUESDAY
                         Case 20-12456-JTD    Doc 423 Filed 11/13/20
                                                Service List
                                                                             Page 5 of 15

Claim Name                           Address Information
BANK OF AMERICA                      ATTN: JEREMY MICHAEL 9000 SOUTHSIDE BLVD JACKSONVILLE FL 32256
CHEMUNG CANAL                        ATTN: CHRISTINA LOCKNER PO BOX 1522 ELMIRA NY 14902
FIRST COMMONWEALTH                   ATTN: ALICIA BEINHAUER PO BOX 400 INDIANA PA 15701-0400
FIRST NATIONAL BANK OF               LITCHFIELD ATTN: CONNIE BECK ONE NORTH SHORE CENTER PITTSBURGH PA 15212




                              Total Creditor count 4




Epiq Corporate Restructuring, LLC                                                                     Page 1 OF 1
                                                RUBY TUESDAY
                          Case 20-12456-JTD    Doc 423 Filed 11/13/20
                                                 Service List
                                                                                 Page 6 of 15

Claim Name                            Address Information
ACQUISITIONS HOLDING COMPANY INC      610 SMITHFIELD ST, STE 300 PITTSBURGH PA 15222-2512
AFG EQUITY LTD                        2808 FAIRMOUNT ST DALLAS TX 75201-1450
ARIZONA BEVERAGE HOLDING CO INC       D/B/A ARIZONA BEVERAGE CONTROL SYSTEMS 515 S 48TH ST, STE 108 TEMPE AZ
                                      85281-2321
ATLANTIC FINANCIAL CORP GROUP         1000 BALLPARK WAY ARLINGTON TX 76011
ATLANTIC FINANCIAL GROUP LTD          303 PEACHTREE ST NE ATLANTA GA 30308-3201
ATLANTIC FINANCIAL GROUP LTD          2808 FAIRMOUNT ST DALLAS TX 75201
ATLANTIC FINANCIAL GROUP LTD          2311 CEDAR SPRINGS RD, STE 150 DALLAS TX 75201-6932
ATLANTIC FINANCIAL GROUP LTD          1000 BALLPARK WAY, STE 304 ARLINGTON TX 76011-5168
B&S PLUMBING & HEATING INC            889 W JOHNSON DR TERRE HAUTE IN 47802
BANK OF AMERICA NA                    AS ADMIN AGENT 101 S TRYON ST, 15TH FL MAILCODE NC1-002-15-36 CHARLOTTE NC
                                      28255-0001
BANK OF AMERICA NA                    2001 CLAYTON RD CA4-702-02-25 CONCORD CA 94520-2401
BANK OF AMERICA NA                    2001 CLAYTON RD CA4-702-02-25 CLAYTON CA 94520-2401
BANK OF HAWAII                        98-211 PALI MOMI ST, STE 307 AIEA HI 96701-4301
BAR WAY AUTOMATIC BEVERAGE SYSTEMS    210 FIELD END ST SARASOTA FL 34240-9703
CBL & ASSOCIATES MANAGEMENT INC       2030 HAMILTON PL BLVD, STE 500 CHATTANOOGA TN 37421
CEF FUNDING II LLC                    8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
CEF FUNDING III LLC                   8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
CEF FUNDING IV LLC                    FKA GENERAL ELECTRIC CAPITAL BUSINESS ASSET FUNDING C 17207 N PERIMETER DRIVE
                                      SCOTTSDALE AZ 85255
CEF FUNDING IV LLC                    8377 E HARTFORD DRIVE, STE 200 SCOTTSDALE AZ 85255
CH RETAIL FUND I/FT LAURDERDALE       UNIVERSAL PLAZA LLC 3819 MAPLE AVE DALLAS TX 75219
CLG INC                               3001 SPRING FOREST RD RALEIGH NC 27616-2815
CNL FINANCIAL V LP                    103 FOULK RD, STE 202 WILMINGTON DE 19803
COMPAQ CAPITAL CORPORATION            100 WOODBRIDGE CENTER DR, STE 202 WOODBRIDGE NJ 07095-1125
CT CORPORATION SYSTEM                 AS REPRESENTATIVE ATTN SPRS 330 N BRAND BLVD, STE 700 GLENDALE CA 91203
DAMON INDUSTRIES                      D/B/A FRUITFUL JUICE PRODUCTS 1856 E 6TH ST TEMPE AZ 85281-2950
DAMON INDUSTRIES                      D/B/A DAMON INDUSTRIES INC 822 PACKER WAY SPARKS NV 89431-6445
DELL FINANCIAL SERVICES LLC           ONE DELL WAY MAIL STOP-PS2DF-23 ROUND ROCK TX 78682-0001
ECOLAB INC                            370 WABASHA ST N SAINT PAUL MN 55102-1323
ECOLAB INC                            ECOLAB CORPORATE CTR 1 ECOLAB PLACE SAINT PAUL MN 55102-1323
EMPLOYMENT DEVELOPMENT DEPT           PO BOX 826880 SACRAMENTO CA 94280-0001
ENTERPRISE BANK AND TRUST COMPANY     130 MAIN ST, UNIT 101A-B SALEM NH 03079-3176
ERP HILLCREST LLC                     C/O RYAN LLC PO BOX 4900 SCOTTSDALE AZ 85261
FIRST FINANCE CAPITAL CORPORATION     1 MAYNARD DR, STE 2104 PARK RIDGE NJ 07656
FIRST FRANCHISE CAPITAL CORPORATION   1 MAYNARD DR, STE 2104 PARK RIDGE NJ 07656
FIRST FUNDS LLC                       240 W 35TH ST, 14TH FL NEW YORK NY 10001-2506
FIRST HORIZON BANK                    F/K/A FIRST TENNESSEE BANK NA 8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ
                                      85255-5687
FIRST TENNESSEE BANK NA               165 MADISON AVE MEMPHIS TN 38103
FLOWERS BAKING CO OF VILLA RICA       134 DOYLE MCCAIN DR VILLA RICA GA 30180
FLOWERS BAKING CO OF VILLA RICA       134 DOYLE MCCLAIN DR VILLA RICA GA 30180-1086
GE CAPITAL                            901 MERRITT 7 NORWALK CT 06851
GE CAPITAL FRANCHISE FINANCE          8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
CORPORATION
GE CAPITAL FRANCHISE FINANCE          17207 N PERIMETER DR SCOTTSDALE AZ 85255
CORPORATION
GE CAPITAL US HOLDINGS INC            8377 E HARTFORD DRIVE, STE 200 SCOTTSDALE AZ 85255
GE COMMERCIAL FINANCE BUSINESS        PROPERTY CORPORATION 8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255


Epiq Corporate Restructuring, LLC                                                                       Page 1 OF 4
                                                   RUBY TUESDAY
                           Case 20-12456-JTD      Doc 423 Filed 11/13/20
                                                    Service List
                                                                                    Page 7 of 15

Claim Name                               Address Information
GE COMMERCIAL FINANCE BUSINESS           PROPERTY CORPORATION ASSET FUNDING C 17207 N PERIMETER DR SCOTTSDALE AZ 85255
GECPAC INVESTMENT II INC                 8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
GECPAC INVESTMENT II INC                 C/O GE CAPITAL FRANCHISE FINANCE CORP 8377 E HARTFORD DR, STE 200 SCOTTSDALE
                                         AZ 85255
GECPAC INVESTMENT II INC                 17207 N PERIMETER DR SCOTTSDALE AZ 85255
GENERAL ELECTRIC CAPITAL BUSINESS        ASSET FUNDING CORPORATION 10900 NE 4TH ST, STE 500 BELLEVUE WA 98004
GENERAL ELECTRIC CAPITAL BUSINESS        ASSET FUNDING CORPORATION BOX C-97550 BELLEVUE WA 98009
GENERAL ELECTRIC CAPITAL CORPORATION     4333 EDGEWOOD RD NE CEDAR RAPIDS IA 52499-3830
GENERAL ELECTRIC CAPITAL CORPORATION     8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
GENERAL ELECTRIC COMPANY                 8377 E HARTFORD DR, STE 200 SCOTTSDALE AZ 85255
GENERAL ELECTRIC COMPANY                 FKA GENERAL ELECTRIC CAPITAL CORPORATION 8377 E HARTFORD DR, STE 200
                                         SCOTTSDALE AZ 85255
GLAZERS WHOLESALE INC                    14860 LANDMARK BLVD DALLAS TX 75254-6854
GMAC COMMERCIAL                          5730 GLENRIDGE DR, STE 102 ATLANTA GA 30328
GOLDMAN SACHS SPECIALTY LENDING GROUP    AS COLLATERAL AGENT 6011 CONNECTION DR IRVING TX 75039-2607
LP
GOLDMAN SACHS SPECIALTY LENDING GROUP    AS COLLATERAL AGENT 2001 ROSS AVE, STE 2800 DALLAS TX 75201-2930
LP
GOLDMAN SACHS SPECIALTY LENDING GRP LP   AS COLLATERAL AGENT 6011 CONNECTION DR IRVING TX 75039-2607
GOLDMAN SACHS SPECIALTY LENDING GRP LP   AS COLLATERAL AGENT 2001 ROSS AVE, STE 2800 DALLAS TX 75201-2930
GREAT WESTERN BANK                       PO BOX 925 SIOUX FALLS SD 57101-0925
GREAT WESTERN BANK                       PO BOX 2345 SIOUX FALLS SD 57101-2345
HOVINGA BUSINESS SYSTEMS INC             2780 44TH ST SW GRAND RAPIDS MI 49519-4108
IBM CORPORATION                          1 NORTH CASTLE DR ARMONK NY 10504-1725
ICX CORPORATION                          3 SUMMIT PARK DR, STE 200 INDEPENDENCE OH 44131-2582
INDEPENDENT BANK                         5050 POPLAR AVE MEMPHIS TN 38157-0101
IRWIN FRANCHISE CAPITAL CORPORATION      2700 WESTCHESTER AVE PURCHASE NY 15077
KOURY CORPORATION                        400 FOUR SEASONS TOWN CTR GREENSBORO NC 27407-4743
LIMESTONE RUBY LITHIA SPRINGS LLC        C/O OIMC 200 S BISCAYNE BLVD #F17 MIAMI FL 33131
LIMESTONE RUBY RALEIGH LLC               200 S BISCAYNE BLVD., 7TH FL MIAMI FL 33131
LSF FRANCHISE LOAN INVESTMENTS LLC       10 QUEEN ST GIBBONS BLDG, STE 102 HAMILTON BM HM11 BERMUDA
MERIDIAN MALL LIMITED PARTNERSHIP        2030 HAMILTON PL BLVD, STE 500 CHATTANOOGA TN 37421
METROPOLITAN LEASING PENSION PLAN        515 S 4ITH ST, STE 108 TEMPE AZ 85281-2321
MID RIVERS MALL CMBS LLC                 2030 HAMILTON PL BLVD, STE 500 CHATTANOOGA TN 37421
MID-MISSOURI BANK                        PO BOX 1145 LEBANON MO 65536-1114
NATIONAL RETAIL PROP LP                  450 S ORANGE AVE., STE 900 ORLANDO FL 32801-3339
NATIONAL RETAIL PROPERTIES LP            450 S ORANGE AVE., STE 900 ORLANDO FL 32801-3339
NATIONAL RETAIL PROPERTIES LP            3308 EAST CENTER ST WARSAW IN 46582
NATIONAL RETAIL PROPERTIES LP            3451 SOUTH US HWY 41 TERRE HAUTE IN 47802
NCR CORPORATION                          1700 S PATTERSON BLVD WHO-2 DAYTON OH 45479
NCR CORPORATION                          3095 SATELLITE BLVD DULUTH GA 30096-5814
NEWCOURT COMMERCIAL FINANCE CORPORATION 2 GATEHALL DR PARSIPPANY NJ 07054
NORWEST BANK MINNESOTA NA                CMBS MORTGAGE DOCUMENT CUSTODY 751 KASOTA AVE, STE MDC MINNEAPOLIS MN 55414
NORWEST EQUIPMENT FINANCE INC            INVESTORS BLDG 733 MARQUETTE AVE, STE 300 MINNEAPOLIS MN 55479-0001
NORWEST EQUIPMENT FINANCE INC            INVESTORS BLDG 733 MARQUETTE AVE, STE 300 MINNEAPOLIS MN 55479-2048
NTN COMMUNICATIONS INC                   2121 PALOMAR AIRPORT RD, STE 305 CARLSBAD CA 92011-1497
O T R LIMITED PARTNERSHIP                275 E BROAD ST COLOMBUS OH 43215-3703
ORIX CREDIT ALLIANCE INC                 1625 NW AMBERGLEN CT, STE 100 BEAVERTON OR 97006
PCM DEVELOPMENT COMPANY                  THE CLINTON EXCHANGE 4 CLINTON SQ SYRACUSE NY 13202
PEPSI COLA                               55 INTERNATIONAL DR WINDSOR CT 06095-1062


Epiq Corporate Restructuring, LLC                                                                           Page 2 OF 4
                                                  RUBY TUESDAY
                           Case 20-12456-JTD     Doc 423 Filed 11/13/20
                                                   Service List
                                                                                   Page 8 of 15

Claim Name                              Address Information
PONTIAC MALL LP                         27600 NORTHWESTERN HWY, STE 200 SOUTHFIELD MI 48034-8466
POPE LIME COMPANY                       1101 E OCOTILLO RD PHOENIX AZ 85014-1056
POUGHKEEPSIE GALLERIA COMPANY           4 CLINTON SQ SYRACUSE NY 13202
PREFERRED CAPITAL INC                   6860 W SNOWVILLE RD, STE 110 BRECKSVILLE OH 44141-3279
REGIONS FACILITY SERVICES INC           2314 CIRCUIT WAY BROOKSVILLE FL 34604
REGIONS FACILITY SERVICES INC           C/O MAIL CENTER 9450 SW GEMINI DR #7790 BEAVERTON OR 97008-7105
ROSE PAVING LLC                         4698 S OLD PEACHTREE RD NORCROSS GA 30071
ROSE PAVING LLC                         7300 WEST 100TH PL BRIDGEVIEW IL 60455
ROSE PAVING LLC                         C/O MAIN CENTER 9450 SW GEMINI DR #7790 BEAVERTON OR 97008-7105
SHEETZ INC                              610 SMITHFIELD ST, STE 300 PITTSBURGH PA 15222-2512
SILVER CITY GALLERIA GROUP              4 CLINTON SQ SYRACUSE NY 13202
SIMON ROOFING AND SHEET METAL CORP      70 KARAGO AVE YOUNGTOWN OH 44512
SODA SERVICE OF HARTFORD / ALPINE INC   261 PASCONE PL NEWINGTON CT 06111-4524
SOUTHTRUST BANK                         303 PEACHTREE ST ATLANTA GA 30308
SOUTHTRUST BANK OF ALABAMA NA           PO BOX 2554 BIRMINGHAM AL 35290-0001
SOUTHWEST BEER DISTRIBUTORS INC         4427 MIDLOTHIAN TPKE CRESTWOOD IL 60445-1916
SOVEREIGN BANK                          3 HUNTINGTON QUAD, STE 101 MELVILLE NY 11747
STANDARD RESTAURANT EQUIPMENT           3500 SW TEMPE SALT LAKE CITY UT 84115
START SIGNS & GRAPHICS INC              PO BOX 3391 LAWRENCE KS 66046-0391
SUMTER RT HOLDINGS LLC                  210 CANAL ST., STE 301 NEW YORK NY 10013
SUNTRUST BANK                           303 PEACHTREE ST ATLANTA GA 30308
SUNTRUST BANK                           211 PERIMETER CENTER PKWY NE ATLANTA GA 30346-1308
SUNTRUST BANK ATLANTA                   AS AGENT 25 PARK PL NE ATLANTA GA 30303-2918
SYSCO CENTRAL FLORIDA INC               200 W STORY RD OCOEE FL 34761-3004
SYSCO FOOD SERVICES OF MONTANA INC      PO BOX 31198 BILLINGS MT 59107-1198
TEL-TWELVE MALL ASSOCIATES LP           27600 NORTHWESTERN HWY, STE 200 SOUTHFIELD MI 48034-8466
THE STATE OF MAINE                      CITY OF WATERVILLE ONE COMMON STREET WATERVILLE ME 04901
TOSHIBA AMERICA INFORMATION             PO BOX 642111 PITTSBURGH PA 15246-2111
TRAVELERS LEASING CORP                  2233 FARADAY AVE, STE K CARLSBAD CA 92008-7214
TWC SERVICES                            ATTN TAMMY WERTS 1629 POPLAR DR., EXT GREER SC 29651
TWC SERVICES INC                        112-D WHEATON AVE YOUNGSVILLE NC 27596
TWC SERVICES INC                        2200 NW 15TH AVE POMPANO BEACH FL 33069
UBS AG, STAMFORD BRANCH                 AS ADMIN AGENT 600 WASHINGTON BLVD, 9TH FL STAMFORD CT 06901
VALLEY RECORD DISTRIBUTORS INC          PO BOX 2057 WOODLAND CA 95776-2057
VENTURE BANK                            721 COLLEGE ST SE LACEY WA 98503-1243
VESTAR CPT TEMPE MARKETPLACE LLC        2425 E CAMELBACK RD, STE 750 PHOENIX AZ 85016
WEGMANS FOOD MARKETS INC                1500 BROOKS AVE PO BOX 30844 ROCHESTER NY 14624-3512
WELLS FARGO BANK MINNESOTA NA           NORWEST BANK MINNESOTA N A C MINNEAPOLIS MN 55414
WELLS FARGO BANK MINNESOTA NA           AS COLLATERAL AGENT 1015 TENTH AVE SE MINNEAPOLIS MN 55414
WELLS FARGO BANK MINNESOTA NA           6TH ST & MARQUETTE AVE MAC N9311-160 MINNEAPOLIS MN 55479
WELLS FARGO BANK MINNESOTA NA           6TH ST & MARQUETTE AVE NORWEST CENTER MINNEAPOLIS MN 55479-0070
WELLS FARGO BANK NA                     751 KASOTA AVE, STE MDC MINNEAPOLIS MN 55414
WELLS FARGO MINNESOTA NA                CMBS MORTGAGE DOCUMENT CUSTODY 751 KASOTA AVE, STE MDC MINNEAPOLIS MN 55414
WINEMAN INVESTMENT COMPANY              27600 NORTHWESTERN HWY, STE 200 SOUTHFIELD MI 48034-8466
YOUNG ELECTRIC SIGN COMPANY             1148 S 300 W SALT LAKE CITY UT 84101-3053




Epiq Corporate Restructuring, LLC                                                                         Page 3 OF 4
                                  RUBY TUESDAY
             Case 20-12456-JTD   Doc 423 Filed 11/13/20
                                   Service List
                                                          Page 9 of 15

Claim Name               Address Information



                  Total Creditor count 135
Case 20-12456-JTD   Doc 423   Filed 11/13/20   Page 10 of 15




                    Exhibit B
        Case 20-12456-JTD        Doc 423       Filed 11/13/20     Page 11 of 15
                       RTI HOLDING COMPANY, LLC - Case No. 20-12456
                              Electronic Mail Master Service List




NAME                                      EMAIL ADDRESS
ABRAMS & BAYLISS LLP                      SEAMANABRAMSBAYLISS.COM;
                                          CANNATAROABRAMSBAYLISS.COM
ADAMS AND REESE LLP                       JOHN.ROGERSONARLAW.COM;
                                          JAMIE.OLINTOARLAW.COM
ASHBY & GEDDES, P.A.                      GTAYLORASHBYGEDDES.COM;
                                          KEARLEASHBYGEDDES.COM
BALLARD SPAHR LLP                         HEILMANLBALLARDSPAHR.COM;
                                          ROGLENLBALLARDSPAHR.COM;
                                          GANZCBALLARDSPAHR.COM;
                                          ANDERSONSANCHEZKBALLARDSPAHR.COM
BENESCH, FRIEDLANDER, COPLAN &            KCAPUZZIBENESCHLAW.COM;
ARONOFF LLP                               JGENTILEBENESCHLAW.COM
BUCHALTER, A PROFESSIONAL
                                          SCHRISTIANSONBUCHALTER.COM
CORPORATION
CHIPMAN BROWN CICERO & COLE, LLP          DESGROSSCHIPMANBROWN.COM;
                                          BOLTONCHIPMANBROWN.COM
CLEARY GOTTLIEB STEEN & HAMILTON LLP
                                          SONEALCGSH.COM; JVANLARECGSH.COM
COLE SCHOTZ P.C.                          DDEANCOLESCHOTZ.COM;
                                          JALBERTOCOLESCHOTZ.COM; AROTH-
                                          MOORECOLESCHOTZ.COM
CONNOLLY GALLAGHER LLP                    CGRIFFITHSCONNOLLYGALLAGHER.COM;
                                          LHATFIELDCONNOLLYGALLAGHER.COM;
                                          JWISLERCONNOLLYGALLAGHER.COM;
                                          KCONLANCONNOLLYGALLAGHER.COM;
                                          KBIFFERATOCONNOLLYGALLAGHER.COM
DELAWARE SECRETARY OF STATE               DOSDOC_FTAXDELAWARE.GOV
DELAWARE STATE TREASURY                   STATETREASURERSTATE.DE.US
DORSEY & WHITNEY (DELAWARE) LLP           GLORIOSO.ALESSANDRADORSEY.COM;
                                          SCHNABEL.ERICDORSEY.COM
DOUG BELDEN, HILLSBOROUGH COUNTY
                                          FITZGERALDBHILLSBOROUGHCOUNTY.ORG
TAX COLLECTOR
GARNER & CONNER, PLLC                     CCONNERGARNERCONNER.COM
GIBBONS P.C.                              HCOHENGIBBONSLAW.COM;
                                          RMALONEGIBBONSLAW.COM
GOLDMAN SACHS BANK USA                    GS-SLG-NOTICESGS.COM
GOULSTON & STORRS PC                      THOFFMANNGOULSTONSTORRS.COM; YKASS-
                                          GERGIGOULSTONSTORRS.COM
HILLER LAW, LLC                           AHILLERADAMHILLERLAW.COM
HOLIFIELD & JANICH, PLLC                  AHOLIFIELDHOLIFIELDLAW.COM;
                                          KMANNHOLIFIELDLAW.COM
HOWARD & HOWARD ATTORNEYS PLLC            MBOGDANOWICZHOWARDANDHOWARD.COM
HUNTON & WILLIAMS LLP                     GGRIFFITHHUNTONAK.COM
INDIANA ATTORNEY GENERAL OFFICE           HEATHER.CROCKETTATG.IN.GOV;
                                          AMANDA.QUICKATG.IN.GOV
JENSEN BAGNATO, P.C.                      JEFFREYJENSENBAGNATOLAW.COM;
                                          JEFFREYCARBINOGMAIL.COM




                                        Page 1 of 3
        Case 20-12456-JTD        Doc 423      Filed 11/13/20     Page 12 of 15
                      RTI HOLDING COMPANY, LLC - Case No. 20-12456
                             Electronic Mail Master Service List




KELLEY DRYE & WARREN LLP                 KDWBANKRUPTCYDEPARTMENTKELLEYDRYE.C
                                         OM; RLEHANEKELLEYDRYE.COM;
                                         SWILSONKELLEYDRYE.COM;
                                         MLEVINEKELLEYDRYE.COM
KLEHR HARRISON HARVEY BRANZBURG          RLEMISCHKLEHR.COM; SVEGHTEKLEHR.COM;
LLP                                      CBRENNANKLEHR.COM
KOHNER, MANN & KAILAS, S.C.              SWISOTZKEYKMKSC.COM
KRAMER LEVIN NAFTALIS & FRANKEL LLP      AROGOFFKRAMERLEVIN.COM;
                                         RSCHMIDTKRAMERLEVIN.COM;
                                         JSHARRETKRAMERLEVIN.COM;
                                         JWAGNERKRAMERLEVIN.COM
KURTZMAN | STEADY, LLC                   KURTZMANKURTZMANSTEADY.COM
LAW OFFICE OF SUSAN E. KAUFMAN, LLC      SKAUFMANSKAUFMANLAW.COM
MAYNARD COOPER & GALE PC                 JLAMARMAYNARDCOOPER.COM
MCCARTER & ENGLISH LLP                   KBUCKMCCARTER.COM
MCELROY, DEUTSCH, MULVANEY &             DPRIMACKMDMC-LAW.COM; JBERNSTEINMDMC-
CARPENTER, LLP                           LAW.COM
MIAMI-DADE COUNTY TAX COLLECTOR          PRISCILLA.WINDLEYMIAMIDADE.GOV;
                                         MDTCBKCMIAMIDADE.GOV
MONZACK MERSKY BROWDER and
                                         RMERSKYMONLAW.COM
HOCHMAN, P.A.
OAKLAND COUNTY TREASURER                 KEVINLAWYERMICH.COM
OFFICE OF ATTORNEY GENERAL -             CMOMJIANATTORNEYGENERAL.GOV;
PENNSYLVANIA                             CRMOMJIANATTORNEYGENERAL.GOV
OFFICE OF THE ATTORNEY GENERAL -         ABIGAIL.RYANOAG.TEXAS.GOV;
TEXAS                                    JASON.BINFORDOAG.TEXAS.GOV
OFFICE OF THE UNITED STATES TRUSTEE      LINDA.RICHENDERFERUSDOJ.GOV
PAUL HASTING LLP                         JUSTINRAWLINSPAULHASTINGS.COM;
                                         AARONGOBERSIMSPAULHASTINGS.COM
PENSION BENEFIT GUARANTY                 MORGAN.COURTNEYPBGC.GOV; EFILEPBGC.GOV;
CORPORATION                              HARRIS.MELISSAPBGC.GOV
POLSINELLI PC                            CWARDPOLSINELLI.COM
REGER RIZZO & DARNALL LLP                ERASSMANREGERLAW.COM
SAUL EWING ARNSTEIN & LEHR LLP           MONIQUE.DISABATINOSAUL.COM;
                                         LUKE.MURLEYSAUL.COM
SECURITIES & EXCHANGE COMMISSION         SECBANKRUPTCY-OGC-ADOSEC.GOV;
                                         SECBANKRUPTCYSEC.GOV
SECURITIES AND EXCHANGE COMMISSION       BANKRUPTCYNOTICESCHRSEC.GOV;
                                         NYROBANKRUPTCYSEC.GOV
SHERRARD ROE VOIGT & HARBISON, PLC       MABELOWSRVHLAW.COM
SIMON PROPERTY GROUP                     RTUCKERSIMON.COM
SMTD Law LLP                             RBERENSSMTDLAW.COM
STRADLEY, RONON, STEVENS & YOUNG,
                                         DPEREIRASTRADLEY.COM
LLP
SULLIVAN · HAZELTINE · ALLINSON LLC      ZALLINSONSHA-LLC.COM
TCW DIRECT LENDING LLC                   MICHAEL.ANELLOTCW.COM
THE ROSNER LAW GROUP LLC                 ROSNERTEAMROSNER.COM;
                                         GIBSONTEAMROSNER.COM;
                                         LIUTEAMROSNER.COM




                                       Page 2 of 3
       Case 20-12456-JTD      Doc 423       Filed 11/13/20     Page 13 of 15
                    RTI HOLDING COMPANY, LLC - Case No. 20-12456
                           Electronic Mail Master Service List




TROUTMAN PEPPER HAMILTON SANDERS       MARCY.SMITHTROUTMAN.COM;
LLP                                    MATTHEW.BROOKSTROUTMAN.COM;
                                       GARY.MARSHTROUTMAN.COM
TUCKER ARENSBERG                       BMANNETUCKERLAW.COM
WATKINS & EAGER PLLC                   RIRELANDWATKINSEAGER.COM
WOLCOTT RIVERS GATES                   JSTIFFWOLRIV.COM
YOUNG CONAWAY STARGATT & TAYLOR,       BANKFILINGSYCST.COM; MNEIBURGYCST.COM;
LLP                                    JMULVIHILLYCST.COM
ZIONS BANCORPORTION                    GREGORY.BASERZIONSBANCORP.COM




                                     Page 3 of 3
      Case 20-12456-JTD   Doc 423      Filed 11/13/20      Page 14 of 15
                          RTI HOLDING COMPANY, LLC
                              Case No. 20-12456 (JTD)
                            Electronic Mail Service List



          Creditor Name                      Email Address
BB&T                           CHANTAL.GOODEN@BBANDT.COM
CALIFORNIA BANK & TRUST        SUSAN.MCCLARAN@CALBT.COM
FIFTH THIRD BANK               JACQUELINE.GUY@53.CM
PARK NATIONAL BANK (CENTURY
NATIONAL BANK)                 JDALPONTE@CENTURYNATIONALBANK.COM
PINNACLE FINANCIAL PARTNERS    WANDA.DAVIS@PNFP.COM
PNC                            SUSAN.GARDNER@PNC.COM
REGIONS                        HANNAH.WILLIS@REGIONS.COM
REGIONS/COLI TRUST             STUART.WHITE@REGIONS.COM
US BANK                        MERANDA.PAIGE@USBANK.COM
WELLS FARGO                    SANDRA.HILL1@WELLSFARGO.COM




                                Page 1 of 1
      Case 20-12456-JTD    Doc 423     Filed 11/13/20      Page 15 of 15
                          RTI HOLDING COMPANY, LLC
                              Case No. 20-12456 (JTD)
                            Electronic Mail Service List


      Creditor Name                 Email Address
STRATEGIC EQUIPMENT INC REMITTANCES@STRATEGICEQUIPMENT.COM




                                Page 1 of 1
